Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 10/19/2021
Claims 1-20 have been cancelled
Claims 21-40 have been submitted for examination
Claims 21-40 have been allowed
Allowable Subject Matter
1.	Claims 21-40 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a system includes a transmitter configured to transmit an original packet. The system also includes a receiver comprising a processing device. The processing device is configured to receive a corrupted packet of the original packet and at least one retransmitted packet of the original packet. The processing device is also configured to generate an accumulated packet based on the corrupted packet and the at least one retransmitted packet, and generate a decision packet for the original packet based on the accumulated packet. The processing device is further configured to verify the decision packet to determine whether the decision packet is correct.

The prior art for example Jiang teaches a first peer successively transmits a predetermined number of more than one identical instances of a data block to a second peer. The second peer receives at least two of the predetermined number of identical instances of the data block. The second peer 
30 	
However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 21 (allowable features are emphasized)  
“A receiver, comprising: a processing device; a memory; a non-transient computer readable medium including program instructions that in response to execution by the processing device, causes the processing device to: receive a corrupted packet of an original packet and store the corrupted packet in the memory; and receive at least one corrupted retransmitted packet of the original packet and store the at least one corrupted retransmitted packet in the memory; generate a decision packet for the original packet based on an accumulation of identical bits of the original packet received through the corrupted packet and the at least one corrupted retransmitted packet; and verify the decision packet to determine whether the decision packet is correct based on one or more cyclic redundancy check (CRC) operations performed on a result of a comparison of the decision packet and a last one of the at least one corrupted retransmitted packet.  
	Claims 22-27 depend from claim 21, are also allowable.
	Claims 28 and 35 are allowable for the same reasons as per Claim 21.
	Claims 29-34 depend from claim 28, is also allowable.
	Claims 36-40 depend from claim 35 are also allowable.
3.	The TD filed in 10/19/2021 to overcome the ODP rejection has been approved.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.